Citation Nr: 1436753	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-15 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to December 2006, including combat service in Iraq, for which he received a Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2013 the Board remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2008, the report of which indicates that he complained of minor episodic symptoms of dull, aching pain with flare-ups and some limitation of motion in the left shoulder.  After a physical examination of the Veteran, the examiner rendered a diagnosis of the left shoulder as a stable joint with a normal examination result.  However, the examiner referred the Veteran for an MRI of his left shoulder, stating that it was imperative to utilize the MRI technique to substantiate the Veteran's claim of shoulder pathology.  Nevertheless, the record before the Board contains no MRI examination results for the left shoulder.

In the November 2013 remand, the Board directed the AOJ to obtain the report of the left shoulder MRI ordered by the July 2008 VA examiner.  If such report were unavailable, the AOJ was directed to provide the Veteran with a VA examination of the left shoulder.  In June 2014 the AOJ issued a statement that it was unable to obtain a report of an MRI of the left shoulder.  It is unclear whether any such MRI took place.

The record contains an electronic printout indicating that the Veteran failed to report for a VA examination of the left shoulder in July 2014.  However, a copy of the notice letter is not of record.  The Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Governing regulations are clear that when, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b), which provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record..  38 C.F.R. § 3.655(a), (b) (2013).

The claims file does not reveal a copy of the letter notifying the Veteran of his July 2014 VA examination.  Thus, the Board finds that the record is insufficient to determine whether notice of the VA examination was timely mailed to the Veteran's last address of record so as to permit the application of 38 C.F.R. § 3.655(b).  See Kyhn v. Shinseki, 716 F.3d 572 (2013).  Accordingly, because the Board finds that a VA examination, including an MRI of the left shoulder, is necessary to adjudicate this appeal, another remand is required to once again schedule the Veteran for a VA examination.  The notice of the examination must be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination of his left shoulder.  The Veteran should be advised that it is his responsibility to report for any examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  The notice of the examination must be associated with the claims file.

The claims file must be made available to and reviewed by the examiner.  The examiner should conduct any indicated evaluations, studies, and tests, including an MRI examination, in order to identify the nature and severity of any left shoulder disability.  If an MRI examination is not deemed necessary by the examiner, the reasons therefore should be explained.  The examiner's attention is directed to the July 2008 examiner's notation that "it is imperative to utilize MRI technique to substantiate his claim of shoulder pathology."  Then,

a)  State whether it is at least as likely as not that any left shoulder symptoms can be attributed to a known clinical diagnosis. 

b)  If any left shoulder symptoms are attributable to a known clinical diagnosis, state whether it is at least as likely as not that any such diagnosis is related to or had its onset in service.  The examiner's attention is directed to the July 2008 examination findings of limitation of motion on flexion (45 degrees), abduction (150 degrees) and internal rotation (75 degrees).  The examiner should also discuss the Veteran's competent and credible reports of recurrent symptoms since service, as well as the complaints, diagnoses, and treatment of the left shoulder in the service treatment records.

Set forth all findings and a fully articulated medical rationale for all opinions in the examination report.

2.  Then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

